Title: From George Washington to Moustier, 17 August 1788
From: Washington, George
To: Moustier, Eléanor-François-Elie, comte de



Sir,
Mount Vernon Augt 17th 1788.

In the letter which I did myself the honor to address to your Excellency on the 26th of last March, I intimated that as soon as I should have obtained more particular information concerning the commercial intercourse between France and the United States, I would most willingly communicate the result. Ill prepared

as I still am to treat of a subject, so complicated in its nature and so extensive in its consequences, I will now hazard a few facts and general observations; without confining myself strictly to your questions, to which, however, you may find there will be a constant allusion.
Respecting the utility or hurtfulness of the Tobacco-Contract between Mr Morris and the Farmers General, I have heard so many specious arguments on the one side and the other, that I find myself embarrassed in making a fair Judgment. In ordinary cases I know that all exclusive previleges and even partial monopolies are pernicious. How far in this instance, the contract has been only a transferrence of the business from the foreign Agents (English or Scottish) who used to conduct it, into other hands; and whether the same exportations, in quantity, would have been made directly to France through more advantageous channels, I cannot pretend to determine. A free competition in the purchase of that article here, as well as in the sale at the place of market, it seems reasonable to conclude, would be mutually beneficial to both Nations, however, it might be inconvenient to Individuals. Though the present Contract will soon expire of course and leave an equal field of speculation on this side the Atlantic; I have been taught to believe that the Farmers General will not so readily give up their share in the Monopoly, on the other. So the business must, in all probability, revert to its original channel.
In reply to your second, third & fourth questions, I would only briefly observe, that we are yet scarcely sufficiently acquainted with the coarse French woolens and their lowest price, to determine how far they can come in rivalship with those of Britain. The prevaling opinion is in the latter: but I see no reason why the former, when calculated for the particular purpose may not be made equally cheap and good. As to other articles of importation, directly from France, they might consist in, superfine Broad Cloth’s (particularly blue, which can be afforded cheaper and better than from England) Glass, Gloves, Ribbons, Silks, Cambricks, plain Lawns, Linens, Printed Goods, Wine, Brandy, Oyl, Frute, and in general every thing necessary for carrying on the Indian Trade: from the Islands, Sugar and Coffee, in addition to the Molasses and Rum which alone are permitted to be exported to the United States at present. Our produce in

Return to Europe might comprehend, Tobacco (as the staple from this State) and from the States aggregately, wheat, Rice, other Grain, Bread, Flour, Fish, Fish Oyl, Pot-ashes, Pearl-ashes, Skins, Furs, Peltry, Indigo, Madder, different dying Woods, Lumber, Naval Stores, Iron, Coals, and Ships ready-built: to the Islands, Lumber, Bar-iron, Coals, Live stock, and Provisions of all kinds.
It may be mentioned here as a first principle of extending the intercourse, and as a theory which will be found incontestably true in experiment: That in proportion as France shall encrease the facility of our making remittance, in the same ratio shall we encrease the consumption of her produce and manufactures. Common Sense and sound Policy speak thus on our part: “We can furnish new materials of great value and our ability to do it will augment with our population every day: we want no money for them and we desire no credit may be given to us: we cannot manufacture fine articles so cheaply as we can import them and must while we continue an agricultural People be supplied from some quarter: we offer you the preferrence and will take in different Goods, to the amount to receive from us in our staple Commodities.”
This Doctrine has been already verified so far as an opportunity has been affor’ded to observe the effect. The use of French Brandy, in common Taverns as well as private Houses, has been substituted, for two or three years past, very much in the room of Jamaica Rum; Probably not less than 24,000 gallons have been imported into this State, in one year. The consumption of French wines is also much greater than it has formerly been; and may by a moderate calculation amount to between one half and one third of all that is imported. The demand for both these articles might still be extended with the means of making remittance.
Not much French salt is made use of for curing provisions in Virginia The opinion is; that it is not so clean as that imported from other parts of Europe. If it was properly purified it might and certainly would be brought out as ballast in great quantities, and find a ready market.
About half the exports from Virginia are carried in American bottoms, the remainder principally in British bottoms. There are, however, a number of other foreign vessels employed in the trade.

I know not of any other equivalents, than those to be derived by France from the extension of her commerce, which we can give for any new favours in your Islands. Under the present rigorous restrictions it is thought that trade is unprofitable for us and will decay or be disused as soon as other avenues for receiving our produce shall be gradually opened. The Maritime Genius of this Country is now steering our Vessels in every ocean; to the East Indias, the North-west Coasts of America and the extremities of the Globe. I have the best evidence that the scale of commerce, so long against us, is beginning to turn in our favour, and that (as a new thing in our new world) the amount of exports from one State, last year, exceeded that of the imports, more than 230,000 Pounds.
What chance in systems and amelioration in the general complexion of our affairs, are likely to be produced in consequence of the national government, which is on the eve of being estabblished, I will not undertake to predict, I hope & trust the ties which connect this Nation with France will be strengthened and made durable by it. In the mean time, there are three things, which I flatter myself will counterbalance on the side of the French commerce the three advantages, of which I conceived the British Merchants to be possessed. The circumstances to which I allude are, 1st, The encreasing prejudices of this country against a commercial intercourse with England, occasioned by provocations and augmented by impositions on her part; 2ndly The facility given in many instances by the French government for our making remittances in the staple commodities of this Country: and 3dly the change of taste in favor of articles, pro-duced or manufactured in France, which may indeed in a great degree be attributed to the affection and gratitude still felt for her generous interposition in our favor.
I should be truly happy to learn that this Country and Inhabitants have become agreeable to your Excellency by acquaintance. For you may be assured, Sir, no one can be more zealous than myself in promoting a friendly connection between our Nations, or in rendering your situation perfectly satisfactory, while the United States shall enjoy the benefit of your residence in them. With the highest sentiments of consideration and respect I have the honor to be &ca

Go. Washington

